PUBLISH
                 Case: 11-14258    Date Filed: 01/28/2013    Page: 1 of 2



                    IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT




                                   No. 11-14258



                       D. C. Docket No. 2:10-cv-02142-JHH

 SHERRY ROSS,

                                                            Plaintiff-Appellant,

                                       versus



JEFFERSON COUNTY DEPARTMENT OF HEALTH,

                                                            Defendant-Appellee.



                   Appeal from the United States District Court
                      for the Northern District of Alabama


                    ORDER FOR REHEARING EN BANC


Before DUBINA, Chief Judge, TJOFLAT, CARNES, BARKETT, HULL
MARCUS, WILSON, PRYOR, MARTIN and JORDAN, Circuit Judges. '

BY THE COURT:

      The court having been polled at the request ofone ofthe members ofthe
Court and amajority ofthe Circuit Judges who are in regular active service not
               Case: 11-14258    Date Filed: 01/28/2013   Page: 2 of 2

having voted in favor of it (Rule 35, Federal Rules ofAppellate Procedure), the
Suggestion of Rehearing En Banc is DENIED.